Citation Nr: 0722557	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a chronic low back disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and spouse





INTRODUCTION

The veteran served on active duty from February of 1951 to 
October of 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision from the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).    

In October 2006 the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting in Boston, Massachusetts.  A copy of the transcript 
is in the record.


FINDINGS OF FACT

1.  The veteran's service-connected chronic low back disorder 
has not manifested forward flexion of the thoracolumbar spine 
of 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.

2.  Medical evidence is not of record showing unfavorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected chronic low back disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5237, 5242 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA notice and duty to assist letters dated in March 2005 and 
October 2006 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish an 
increased rating, of what VA would do or had done, what 
evidence the appellant should provide, informed the appellant 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claim, and asked him to provide any information in his 
possession.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, and three lay statements of the 
appellant's acquaintances, including a former service member 
with whom he served, have been associated with the record.  
The Board notes that the RO returned the VA examiner's report 
of March 2005 to the examiner on May 4, 2005 for inadequacy 
and requested that the examiner evaluate the appellant's 
chronic low back pain condition in light of pain, fatigue and 
weakness or lack of endurance following repetitive use.  In 
response, the VA examiner filed an addendum of May 13, 2005 
to the examination noting the veteran's history of increasing 
pain and fatigue, although not actually observed by the 
examiner.

The veteran and his spouse have been afforded the opportunity 
to present testimony at a hearing on appeal before the 
undersigned Veterans Law Judge and a copy of the hearing 
transcript is associated with the claims folder.  In this 
regard, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an October 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date, if 
an increased rating was granted on appeal.  

The Board finds that the evidence of record is adequate for 
determining whether the criteria for an increased rating have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).


Increased Rating

In a June 2005 rating decision the RO granted an increased 
rating of 20 percent for the veteran's service-connected low 
back disability on the basis of 38 C.F.R. 4.71a, Diagnostic 
Code 5299-5237, which is the code for a condition similar or 
analogous to lumbosacral strain.  However, since the VA 
examiner's report of March 2005 contained the diagnosis of 
osteoarthritis of the lumbar spine for the appellant's 
chronic low back disorder, the Board will apply Diagnostic 
Code 5242 for degenerative arthritis of the spine, which for 
rating purposes, refer to Diagnostic Codes 5010 and 5003.   

The veteran contends that an increased disability rating 
should be assigned for the back injury he incurred in service 
while loading a truck.  He asserts that the symptomatology of 
his chronic low back disorder more accurately reflect the 
criteria for a severer disability.  In April 2004, the 
veteran filed a claim for his chronic low back pain disorder.  
His low back disorder was related to service in July of 2004 
and assigned a 10 percent disability rating.  A 20 percent 
disability rating was later assigned under Diagnostic Code 
5299-5237 (2006).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. §  4.1.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The Board notes that since the veteran's claim for an 
increased rating was filed after September 26, 2003, his 
claim for an increase of the disability rating is rated under 
the rating criteria effective since that date.

A new rating formula for the spine became effective September 
26, 2003.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003).  
Under Diagnostic Codes 5237 (lumbosacral strain) or 5242 
(degenerative arthritis of the spine), using the General 
Rating Formula for Diseases and Injuries of the Spine, a 50 
percent rating is provided for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent rating is provided 
for forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine; and a 20 percent rating is provided for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a.

Under Note (5), unfavorable ankylosis is a condition in which 
the entire thoracolumbar spine or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2006).

As previously noted, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2006).  See DeLuca, supra.

In support of his claim, the veteran and his spouse testified 
at the personal hearing that his chronic low back disorder 
produces episodes of pain which limit him in cutting the 
grass, climbing ladders, performing other types of home 
maintenance, or carrying groceries.  He takes pain medication 
on a daily basis.  When his pain episodes are too bad he is 
mostly limited to laying down, sometimes for a month.  Twice 
a month his pain causes his spine to contort so that he has 
to crawl to the bathroom, and once he had to be taken by 
police car from a house he was visiting.  He drives short 
distances, but since his spouse does not drive, they are 
limited in travel when he has flare-ups.  He has been retired 
for the past 16 years.  He has been prescribed exercises to 
loosen his spine, but has been unable to do them because it 
causes pain, however he does walk for some exercise.

VA treatment records indicate that the appellant has been 
treated for episodes of chronic low back disorder since May 
of 1997.  Letters from the appellant's VA primary care 
physician dated in March and May 2004 and September of 2006 
relate episodes and treatment to the appellant's chronic low 
back disorder.

In March of 2005, when the appellant's pain was at a level of 
two or three out of ten, a VA examiner found the appellant to 
have forward flexion of 70 degrees with lordosis entering 
into the curve, extension to 20 degrees with lordosis 
entering into the curve, right and left lateral flexion of 30 
degrees each, and right and left rotation of 30 degrees each.  
He found the appellant's gait and pelvises to be symmetrical 
and diagnosed the appellant's condition as osteoarthritis of 
the lumbar spine.  

As mentioned above, the RO returned the March 2005 
examination to the VA examiner for insufficient reasons 
because of failure to address issues of range of motion or 
joint function additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use, even 
though the September 2003 regulation revisions encompass the 
symptoms of pain, stiffness or aching.

Consequently, the March 2005 VA examiner provided a May 2005 
addendum to the examination in which he noted that the 
appellant by history, but not by the examiner's observation, 
had increasing pain, some fatigue, and therefore, some 
increasing weakness with repetitive use.  However, the RO 
considered the appellant's functional loss because it rated 
the appellant's disability at 20 percent, even though his 
forward flexion and combined range of motion measurements 
exceeded the limits of the 20 percent criteria and more 
closely approximated those of the 10 percent criteria.  
Additionally, although the March 2005 VA examination reported 
that the appellant had normal gait, the RO gave the appellant 
the benefit of the doubt by assigning him the 20 percent 
rating as to the alternative criterion for muscle spasm or 
guarding severe enough to result in an abnormal gait.  

As to the criteria for 40 percent disability of the 
thoracolumbar spine, the appellant's forward flexion is 70 
degrees, not 30 degrees as warranted, nor does he have 
favorable ankylosis of the entire thoracolumbar spine.
 
Given the above medical evidence, the Board observes that, 
currently, the disability picture more nearly approximates 
the criteria required for 20 percent under Diagnostic Code 
5242.  See 38 C.F.R. § 4.7.  Medical evidence shows that he 
has forward flexion of 70 degrees of the thoracolumbar spine, 
as opposed to the requirement of 30 degrees or less of 
favorable ankylosis of the entire thoracolumbar spine, under 
Diagnostic Code 5237 (strain) and 5242 (arthritis); and that 
he has a combined range of motion of 210 degrees, as opposed 
to the requirement of 120.  The records are negative for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. Thus, the veteran's 
symptomatology is consistent with a 20 percent disability 
rating, and no more.  

Regarding a separate or increased rating for intervertebral 
disc disease, there is no medical evidence of an 
intervertebral disc disease to warrant a rating under 
Diagnostic Code 5243, in effect September 26, 2003.  The 
veteran did not suffer from intervertebral disc syndrome and 
did not have incapacitating episodes.  Consequently, the 
Board concludes that the preponderance of the evidence is 
against a disability rating in excess of 20 percent for the 
veteran's chronic low back disorder.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on that 
basis.  For example, there is no competent evidence that the 
veteran's chronic low back disorder has resulted in frequent 
hospitalizations.  With regard to employment, due to the 
veteran's advanced age and the number of years since 
retirement, the occupational effects are inapplicable.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for increased 
rating in excess of 20 percent for his service-connected 
chronic low back disorder, and the claim for an increased 
rating must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990). 


ORDER


A disability rating in excess of 20 percent for a chronic low 
back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


